Citation Nr: 1622482	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  07-18 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's application to reopen a previously denied claim for service connection for PTSD.  He perfected a timely appeal of that decision.  

The Board reopened the claim for service connection for PTSD in a March 2009 decision, and remanded the merits of the claim for additional development.  In a June 2010 decision, the Board recharacterized the matter as a claim for service connection for PTSD, and a separate claim for service connection for an acquired psychiatric disorder other than PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The June 2010 decision then denied the claim for service connection for PTSD and remanded the claim for service connection for an acquired psychiatric disorder other than PTSD for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a March 2015 letter, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  He has not previously requested such a hearing.  In accordance with 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  While the AOJ acknowledged such request as evidenced by the June 2015 VA Form 8, such hearing has not yet been scheduled.  

Therefore, this case must be remanded so that the Veteran may be afforded his requested Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




